:




                 OFFlCE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                    AUSTIN


om.mALDc. W*“N
 .“a.“...-
                                                       xay   s-5, lVS9
non. salter C. wo0dIml-d.
                        mYas,   19s9, Pairse


    of 00 turther foroe or &hot,    notrltast8nding
    anythIn& to the oentrary-

        "fl) Provldod rid duthd$d    mot   mmlt
    dlrootly or lrulfreotlyfrom self-du~wtloa,
    uheuler 88M or lB88n0, frca cdon&ltt1ngon
    saemlt. or rsloay, or from intoxioation or
    8ny oonosquenoe themoi.
Bonn.Walter c. wcmanrd, b?a~ed, 193p. fnge S


We do not   think   houerer,   tha   fact   that   an investma&.
cortiiicataia bnmt rherobythe borrower8huos or
partlolpates in the earnings or dlvldendr,
                                         frua the
lowuwould l~ru~~wisoafSectt.heatatwof thoegrer
pint aa to whatheror net ft conatitutm a aantrrot
of lnourauoe.
    days at fibstime of death or that dwth dla not renult,
    dlreotly or IndIrootly iram EOlr-dMb~OeiOn    an4 other
:
    eondltlonenot modeoars to be re-ebted. Khlle the
    borramr does not recolm, 80 far aa the fact of.the
    lgrement dlocloeea,any pertleulew sum of fionoy,the
    considemtloa fcr a low nmnIfeetl7 appxua to 8e one
    Md the SmO fOT tIieCOBtWt     Or agnSnSnt UVd tbe Invest-
    ment oertlflostereoitd thonln. upozlaee.ri     hamenIng
    rltbln the tams 0r the agreemollt.  taleoolq?aByis bauod
    to aanoel mny balanos of the loan remaining unpaid ‘and
    mob is an sot of ralua to tho bormwr.
    to It as depotsitsand aa the pertlal pay-
    aCeBt?J
          ITdO ~TC¶Ztim t0 tiEI& The cancslla-
    tlon of the debt and the truxsfor --o? the
    t                               rt
    l3zFifeaoP   43iziix~~a~~~B"~
    his 1Ve Is Flalnly sarathingIn nhlol:the
    cuatamor htm an iateriust.Every olaxont
    or the statutory c?erbitsonor l.m5uranoo
    la prollont."
         You em reqmetfull~ drised, thereforo ttmt
inthe opInlaao?thl8 drprknttho death 0umeiktWn
rgnruat mMtte6    ~6 herein de8erIbul is a eoatrmt
0s Iuurmor ami the portlu la8wI.w ums nrrt  acqtly
*ltathellmaraaea 3.mm oiTe~&
                                    Toui-8wry   tray